Citation Nr: 1810153	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The Veteran served on active duty from June 1960 to April 1972.  He is a Vietnam Combat Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this matter in July 2013 and November 2016 for additional evidentiary development.


FINDINGS OF FACT

1. Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service, to include exposure to herbicide agents.

2. The Veteran's hypertension is not shown to be caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, nor can hypertension be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. Hypertension is not proximately due to the result of or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

In an August 2016 correspondence, the Veteran's representative specifically questioned the adequacy of a September 2013 VA examination and corresponding medical opinions.  The representative questioned the adequacy of medical opinions specific to both direct and secondary theories of service connection.  In the Board's November 2016 Remand, it specifically ordered a new VA medical opinion to address a theory of direct service connection, to include the Veteran's presumed in-service exposure to herbicide agents.  This new medical opinion was issued in July 2017.  The Board recognizes the contentions of the Veteran's representative.  

As will be explained below, the Board finds the September 2013 VA medical opinion specific to direct service connection to be of limited probative value as the examiner did not address the Veteran's exposure to herbicide agents.  However, with respect to the opinion regarding a theory of secondary service connection, the Board finds the September 2013 medical opinion to be adequately explained and supported.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion.

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).





II. Service Connection

The Veteran has asserted that his hypertension is the direct result of his active service, to include exposure to herbicide agents while in the Republic of Vietnam.  In addition, the issue of secondary service connection as the result of the Veteran's service-connected diabetes has been raised.  The Board will address each theory in turn.

Direct Service Connection 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension is identified as a "chronic" disease under 38 U.S.C. §1101 and 38 C.F.R. § 3.309 (a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53,202 -53,216, 53,205  (Aug. 31, 2010).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, hypertension is not a condition listed under 38 C.F.R. § 3.309 (e).  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicide agents are not applicable to this appeal.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for this disability as due to exposure to herbicide agents has been considered on a direct service connection basis.  See Stefl, supra; see also Combee, supra. 

The Veteran has not asserted that his hypertension is the result of his combat experience, and as a result, the Board's analysis will not include the provisions of 38 U.S.C. § 1154 (b).
It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran is competent to report that he has hypertension.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from June 1960 to April 1972.  Multiple blood pressure readings were taken during service and in the aftermath of active service.  At a June 1959 examination, clinical evaluation showed a normal vascular system and heart.  Blood pressure was 128/78.  A June 1960 enlistment examination also documented a normal vascular system and heart, with a blood pressure reading of 120/76.  In a report of medical history, the Veteran denied a history of high or low blood pressure.  

Additional in-service examinations in October 1961, June 1964, June 1966, June 1968, and August 1970 revealed a normal vascular system and heart upon clinical evaluation.  Respective blood pressure readings were 120/88 (October 1961), 120/92 (June 1964), 120/78 (January 1966), 120/70 (June 1968), and 110/72 (August 1970).  At the Veteran's April 1972 separation examination, clinical evaluation again revealed a normal vascular system and heart.  Blood pressure was 110/80 and the Veteran specifically denied a history of high or low blood pressure, or any other relevant symptoms.

At a November 1972 examination to determine the Veteran's fitness for active duty, clinical evaluation again revealed a normal vascular system and heart.  Blood pressure was 120/88.  The Veteran specifically denied a history of high or low blood pressure, or any other relevant symptoms.  A May 1973 "REFRAD" examination documented a normal vascular system and heart with a blood pressure reading of 110/80.  The Veteran specifically denied a history of high or low blood pressure, or any other relevant symptoms.  At a January 1978 retention examination, the vascular system and heart were normal.  Blood pressure was 126/84.  Treatment records also contain a three day blood pressure check with recordings in the morning and afternoon: January 31, 1978 (AM: 128/94, PM: 132/76), February 1, 1978 (AM: 126/84, PM: 116/82), and February 2, 1978 (AM: 136/88, PM: 124/90).  

As noted above, the Board affords minimal probative value to the September 2013 VA medical opinion regarding a herbicide theory of service connection as the examiner did not address exposure to herbicide agents.  However, it is worth noting that the examiner's review of service treatment records confirms that hypertension was not documented or manifest while in service.  The examiner notes that it was first diagnosed in 1990.

At the Veteran's July 2017 VA examination, the examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by his military service, to include exposure to herbicide agents.  The examiner explained that her opinion was based upon a review of the record, available medical records, and "current peer reviewed medical literature."  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the July 2017 VA examiner's opinion that the Veteran's hypertension is less likely than not related to his military service, to include exposure to herbicide agents, as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

The Board notes that the Veteran and his representative have submitted medical literature pertaining to a potential link between hypertension and exposure to herbicide agents.  The Board has considered this evidence, but notes that the medical literature is not specific to the Veteran's own factual circumstances.  In addition, the July 2017 VA examiner reviewed peer reviewed medical literature and still determined that the Veteran's hypertension was less likely than not related to presumed herbicide agent exposure.  

In addition, the Board notes that service treatment records do document three blood pressure readings were the diastolic blood pressure reading was 90 or greater.  However, there is no indication that these isolated readings are sufficient to identify hypertension.  Review of the records by VA medical professionals has confirmed as much.

The Board has also considered the lay statements of record.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not asserted that a medical professional diagnosed him with hypertension during military service or in the year after separation.  In addition, the Veteran has not directly asserted that a medical professional has otherwise linked his hypertension to military service, to include exposure to herbicide agents.

To the extent that the Veteran has asserted an onset or continuity of symptomatology, such assertions are far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  

Here, an elevated reading was recorded during active duty.  However, hypertension was not "noted" during service within the meaning of section 3.303(b).  The Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Rather, subsequent service records disclosed that the heart and vascular system were normal and that blood pressure was not abnormal.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309, 

The probative medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's hypertension to service, to include presumed exposure to herbicide agents.  The contemporaneous records establish that the vascular system and blood pressure were normal at separation, there were no manifestations of hypertension within one year of separation, and hypertension was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

In essence, the evidence establishes that the Veteran had primarily normal blood pressure readings in service and experienced the onset of hypertension many years after service.  To the degree that the Veteran had abnormal blood pressure readings, these were isolated and inconsistent with manifestation or diagnosis of hypertension.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the medical literature submitted in support of the Veteran's claim that is not specific to the Veteran's circumstances.   
The more probative evidence establishes that he did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

 Secondary Service Connection

Service connection is warranted on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

The September 2013 VA examiner concluded that the Veteran's hypertension was less likely than not due to or aggravated by the Veteran's service-connected diabetes.  The examiner explained that the Veteran's glucose levels have been well controlled over the years and there is no evidence of relation or aggravation.

The July 2017 VA examiner also concluded that the Veteran's hypertension was less likely than not related to his diabetes, noting that the Veteran does not have any kidney damage from his diabetes which could cause high blood pressure.  The examiner explained that the Veteran had essential hypertension, which is the cause of 95 percent of hypertension diagnoses.   

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed hypertension to his service-connected diabetes.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension and diabetes have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not caused by or aggravated by his service-connected diabetes.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, review of medical records, and  medical expertise.

We also note that the veteran is service connected for other disabilities.  However, there is no proof or allegation that hypertension is caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


